UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4313


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM DEVON MCMANUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00174-CCE-1)


Submitted:   October 31, 2014             Decided:   March 19, 2015


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester III, SHARPLESS & STAVOLA, PA, Greensboro, North
Carolina, for Appellant. Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William     Devon    McManus      pled    guilty    to    possession      of

child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B)

and    (b)(2)    (2012).     The    district      court       originally      granted   a

downward variance from the Guidelines to sentence McManus to

seventy-two months’ imprisonment.                On appeal, McManus challenged

only    the   application     of    a    five-level      enhancement         under   U.S.

Sentencing Guidelines Manual (“USSG”) § 2G2.2(b)(3)(B) (2011),

arguing       that   he    should        have    received        only    a    two-level

enhancement under USSG § 2G2.2(b)(3)(F).                        We agreed, vacated

McManus’      sentence,     and     remanded      for     resentencing.          United

States v. McManus, 734 F.3d 315, 318-23 (4th Cir. 2013).                         At the

resentencing hearing, the court amended the Guidelines range and

varied downward from the amended range to impose a sentence of

sixty-three months’ imprisonment.

              McManus appeals the district court’s judgment.                         His

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), asserting that there are no meritorious issues

for appeal, but specifically addressing whether the sentence on

remand     was   reasonable        and    whether       the    record    demonstrates

ineffective assistance of counsel or prosecutorial misconduct.

McManus has filed a pro se supplemental brief, raising multiple

challenges to his conviction and sentence.                       The Government has

declined to file a response brief.               We affirm.

                                            2
              Initially, although recognizing our obligations under

Anders, we conclude that some of the arguments McManus raises in

his pro se supplemental brief are barred by operation of the

mandate rule.        See United States v. Pileggi, 703 F.3d 675, 680

(4th Cir. 2013) (recognizing that party “is not permitted to use

the accident of a remand to raise an issue that it could just as

well have raised in the first appeal” (internal quotation marks

and alterations omitted)); United States v. Susi, 674 F.3d 278,

283-86 (4th Cir. 2012) (describing mandate rule and waiver in

resentencing context).               Although we have previously recognized

certain limited exceptions to the mandate rule, see Pileggi, 703
F.3d    at    681-82,      we    find       these    exceptions         inapplicable      to

McManus’ case.          Thus, we conclude that McManus’ challenges to

his     conviction      and     to    the     length    and     conditions         of     his

supervised release term are barred by the mandate rule.                             Insofar

as his jurisdictional challenge to his statute of conviction

falls     within     the   scope       of    our     mandate,      we     find    McManus’

arguments     on   this    basis      unpersuasive.          See    United       States    v.

Forrest,     429 F.3d 73,       77-79    (4th    Cir.    2005)      (rejecting       the

argument that 18 U.S.C. §§ 2251(a) and 2252A(a)(5)(b) as applied

to the defendant “exceed[] Congress’s Commerce Clause authority

because      his   private      intrastate        production       and    possession       of

child     pornography         did    not     substantially         affect        interstate

commerce”).

                                              3
                 Turning        to     McManus’         sentence    of     imprisonment,        we

review           for        reasonableness,               applying         “a      deferential

abuse-of-discretion standard.”                      Gall v. United States, 552 U.S.
38, 41 (2007).               We first consider whether the district court

committed         “significant          procedural         error,”       such     as     improper

calculation of the Guidelines range, insufficient consideration

of    the    18       U.S.C.     § 3553(a)          (2012)      factors,     and       inadequate

explanation of the sentence imposed.                         Gall, 552 U.S. at 51.              In

assessing        Guidelines           calculations,        we   review     factual       findings

for   clear       error,        legal    conclusions         de    novo,    and    unpreserved

arguments for plain error.                    United States v. Strieper, 666 F.3d
288, 292 (4th Cir. 2012).

                 If    we    find       no    procedural        error,     we     examine      the

substantive reasonableness of a sentence under “the totality of

the circumstances.”                  Gall, 552 U.S. at 51.           The sentence imposed

must be “sufficient, but not greater than necessary,” to satisfy

the goals of sentencing.                     See 18 U.S.C. § 3553(a).                 We presume

on    appeal      that      a    below-Guidelines            sentence      is   substantively

reasonable.            Susi, 674 F.3d at 289.                   The defendant bears the

burden      to    “rebut        the     presumption        by     demonstrating         that   the

sentence     is        unreasonable          when   measured       against      the     § 3553(a)

factors.”             United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).



                                                    4
               We have thoroughly reviewed the record and discern no

error in the sentence of imprisonment imposed on remand.                                   The

district court properly calculated McManus’ Guidelines range, in

accordance with this court’s direction in his prior appeal.                                 The

court    provided       a    detailed         explanation         for   the    sentence     it

imposed,       grounded       in       the    § 3553(a)          factors,     and    properly

considered            evidence           of          McManus’           post-incarceration

rehabilitation under Pepper v. United States, 131 S. Ct. 1229

(2011), when imposing a further variance below the Guidelines

range.      Moreover,        McManus         fails    to    rebut    the    presumption     of

reasonableness        accorded         his    below-Guidelines          sentence.           See

Montes-Pineda, 445 F.3d      at    379.         We    therefore    conclude      his

sentence is reasonable.

               Both    counsel         and     McManus          question     whether     trial

counsel was ineffective.                 We decline to reach these claims in

this appeal.          Unless an attorney’s ineffectiveness conclusively

appears on the face of the record, ineffective assistance claims

are not generally addressed on direct appeal.                              United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008).                          Instead, such claims

should    be    raised       in    a   motion       brought      pursuant     to    28   U.S.C.

§ 2255 (2012), in order to permit sufficient development of the

record.     United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir.     2010).        Because         there    is     no       conclusive     evidence     of

ineffective assistance of counsel on the face of the record, we

                                                5
conclude these claims should be raised, if at all, in a § 2255

motion.          Moreover,      while      counsel       addresses      prosecutorial

misconduct in the Anders brief, we find no colorable evidence of

such misconduct on the record.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

requires that counsel inform McManus, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If     McManus      requests    that     a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court    for     leave    to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on McManus.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented       in   the    materials

before    this    court   and    argument       would    not     aid   the   decisional

process.

                                                                               AFFIRMED




                                            6